DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4–6 are allowable in view of Thompson, US 571,708 A (“Thompson”) and Ostrander et al., US 2011/0005629 A1 (“Ostrander”). 
Thompson discloses a resilient diaphragm 6 and a main body 3 and a body support element 4. Thompson Fig. 1, p. 1, ll. 55–72. The main body 3 have a ring shape and is adapted to allow air passage. Id. at Fig. 2, p. 1, ll. 55–65. Thompson also discloses that the diaphragm is elastomeric. Id. at Fig. 2, p. 1, ll. 66–72. Thompson also discloses a plurality of air slots (i.e., slits 7) in spaced relation to each other, and adapted to provide bi-directional air circulation. Id. at Fig. 2, p. 1, ll. 66–86. The air slots 7 is movable between an open position and a closed position as shown in Figs. 1–2. Id. at Figs. 1–2. The open position allows air flow and the closed position prevents the water and foreign matter from entering the inner volume since the apparatus is a dust-guard. Id. at Figs. 1–2, ll. 9–10 and ll. 86–100. 

    PNG
    media_image1.png
    302
    434
    media_image1.png
    Greyscale

Thompson does not disclose an outer edge support element, a surface filter element, a filter support element or a plurality of air passage channels positioned at a center of the filter support element. 
Claims 5–6 would be allowable as they depend from claim 4. 
Ostrander is another close prior art to the instant application. Ostrander discloses a diaphragm (i.e., flexible member 52) located at the center of a main body (i.e., attachment portion 40). Ostrander Fig. 2, [0024]. Ostrander also discloses a plurality of air slots (multiple elongated passages 56) in many different axial orientations and includes straight line geometries as well as curved arcs. Id. at Figs. 5A–5B, [0031]. 
Ostrander does not disclose a body support element, an outer edge support element integral with an outer edge of the main body 40, or a surface filter element or a filter support element or a plurality of air passage channels. 


    PNG
    media_image2.png
    551
    622
    media_image2.png
    Greyscale

Claims 5–6 would be allowable as they depend from claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776